Citation Nr: 1627946	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  05-03 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to April 14, 2005, for accrued benefits purposes.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318.  

3.  Entitlement to service connection for cause of the Veteran's death. 

4.  Entitlement to burial benefits.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers

ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to July 1970.  He died in February 2011.  The appellant is claiming as his surviving spouse.  

At the time of his death, the Veteran had perfected an appeal regarding the issues of entitlement to service connection for tension headaches and entitlement to TDIU.  See February 2004 rating decision; March 2004 notice of disagreement (NOD); May 2004 statement of the case (SOC); April 2005 VA Form 9.  Within one year of his death, the appellant filed a DIC claim, including claims for service connection for cause of the Veteran's death, death pension, and accrued benefits.  She also filed a claim for burial benefits.  

In August 2012, the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois issued a rating decision that granted entitlement to service connection for tension headaches for accrued benefits purposes but denied the appellant's claims for DIC, cause of death, death pension, and burial benefits.  The RO continued to deny entitlement to TDIU for accrued benefits purposes in a supplemental statement of the case (SSOC) also issued in August 2012.  

The appellant's subsequently perfected an appeal as to the claims for DIC under the provisions of 38 U.S.C.A. § 1318, cause of death, and burial benefits, and those issues were certified to the Board in February 2016.  See September 2012 NOD; July 2015 SOC; August 2015 VA Form 9; February 2016 VA Form 8.  

Parenthetically, the Board notes that, in August 2006, the RO granted entitlement to special monthly compensation (SMC) based on the need for aid and attendance, effective April 14, 2005.  The Board also notes that the Veteran was in receipt of a schedular 100 percent rating for service-connected depressive disorder with psychotic symptoms, effective April 14, 2005.  Thus, the issue of entitlement to a TDIU from that date forward is moot.  Accordingly, the Board will consider whether the Veteran is entitled to a TDIU prior to April 14, 2005, as reflected on the first page of this decision.

For reasons explained below, the issues of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318, service connection for cause of the Veteran's death, and entitlement to burial benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The preponderance of the evidence reflects that, prior to April 14, 2005, the Veteran's service-connected disabilities, alone, did not render him unable to secure and maintain substantially gainful employment.


CONCLUSION OF LAW

Prior to April 14, 2005, the criteria for a TDIU were not met, for accrued benefits purposes.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

To prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating itself is not recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, and not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Prior to his death, the Veteran had several service-connected disabilities.  As pertinent to the TDIU claim on appeal, the record reflects that, prior to April 14, 2005, the Veteran's service-connected disabilities were as follows: from June 4, 2002, tension headaches were rated 30 percent disabling; diabetes mellitus was rated 20 percent disabling; thrombosis of the brain vessels was rated 10 percent disabling; and hypertension was rated noncompensable (zero percent).  From June 4, 2003, diabetic nephropathy was rated noncompensable (zero percent).  From September 11, 2003, peripheral neuropathy of the left lower extremity with muscle weakness was rated 20 percent disabling, while peripheral neuropathy of the right lower extremity, right upper extremity and left upper extremity were each rated 10 percent disabling.  

Because the Veteran's tension headaches, thrombosis of the brain vessels, hypertension, nephropathy, and peripheral neuropathies have been attributed to the Veteran's service-connected diabetes mellitus, they are considered to be a single disability for the purposes of TDIU.  See 38 C.F.R. § 4.16(a)(2).  As a result, his combined disability rating was 50 percent from June 4, 2002 and 80 percent from September 11, 2003.  See 38 C.F.R. §§ 4.25, 4.26. 

Therefore, the Board finds that the percentage requirements for the award of a schedular TDIU, pursuant to 38 C.F.R. § 4.16(a), were met beginning September 11, 2003, but no earlier.  See Id.  Nevertheless, the Veteran may be entitled to TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) prior to September 11, 2003.  

Indeed, the Board must determine whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities during the applicable time periods, i.e., both prior to and after September 11, 2003.  

Prior to his death, the Veteran asserted that he was unemployable and had not worked since October 2004 as a result of his service-connected diabetes and associated disabilities.  See May 2005 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability; see also June 2003 VA Form 21-8940.  

The evidence reflects that the Veteran completed three to four years of high school and received some training as an MPLS technician in 1995, without any additional or subsequent education or training.  See Id.  Nevertheless, the evidence reflects that the Veteran performed fulltime employment from March 1997 to November 2004 without any significant impairment caused by his service-connected disabilities.  

In this regard, the medical evidence shows that the Veteran was experiencing numbness, tingling, and decreased sensation in his bilateral lower and upper extremities, as well as throbbing headaches two to three times a month.  VA physicians noted the Veteran had a history of stroke that resulted in left side weakness, but described the residuals of his stroke as minimal.  The Veteran's health was described as fair and he was noted to be morbidly obese; however, he was able to walk normally and stand on his toes and heels without difficulty.  See VA examinations dated September 2003.  

From March 1997 to March 2001, the Veteran was employed at Prodigal House, Incorporated, where he performed intake work eight hours a day and 40 hours a week.  In July 2003, his employer certified that the Veteran was given lifting restrictions and lost 66 hours of work in the 12 months prior to his last day of employment in March 2001, but the examiner also the Veteran's employment was terminated because he quit.  In June 2005, his employer certified that the Veteran was given unspecified concessions due to handicap accessibility; however, the employer also certified that he did not lose any time in the last 12 months of his employment due to disability and that his employment was terminated because he left for another job.  See June 2005 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  

From March 2001 to November 2004, the Veteran was employed at Boston Healthcare Services where he was a counselor and worked eight hours a day and 40 hours a week.  His employer certified that the Veteran was not given any concessions by reason of age or disability and that he did not lose any time in the last 12 months of his employment due to disability.  His employer also certified that his employment was terminated because of excessive tardiness.  See June 2005 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  

Based on the foregoing, the Board finds the preponderance of the evidence shows that the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation at any point prior to April 15, 2005.  Indeed, the evidence discussed above shows that, for the time period in question, the Veteran's service-connected peripheral neuropathies and thrombosis of the brain vessels resulted in sensory deficits and weakness in his hands and feet and that the Veteran was experiencing headaches three times a month.  However, the evidence does not reflect that the functional impairment caused by those disabilities, or any of the Veteran's service-connected disabilities, was so severe or significant that it prevented the Veteran from working.  Instead, the preponderance of the evidence reflects that the Veteran maintained fulltime employment throughout the time period in question and did not experience any significant interference with work as a result of his service-connected disabilities.  

In this regard, the Board notes that there is evidence showing the Veteran lost 66 hours of work due to an unspecified disability and was given a concession at work due to lifting restrictions during his employment at Prodigal House from March 1997 to March 2001.  However, this employment ended before he filed his claim for TDIU benefits and, thus, is not considered probative evidence as to whether the Veteran's service-connected disabilities rendered him unemployable during the time period in question, i.e., from June 2003 to April 2005.  Indeed, the Board notes that, during his employment at Boston Healthcare System from March 2001 to November 2004, the Veteran did not lose any time from work due to his disabilities and was not given any concessions at work due to age or disability.  See June 2005 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Moreover, while the evidence shows that his employment was terminated in November 2004 because of excessive tardiness, there is no lay or medical evidence showing that his tardiness was a result or consequence of his service-connected disabilities.  

Given that the Veteran experienced a myriad of disabilities prior to April 2005, the Board notes that it is likely he had difficulty maintaining employment.  However, the sole fact that the Veteran had difficulty finding or maintaining employment is not enough to award a TDIU, particularly given that his combined 50 and 80 percent ratings prior to and from September 2003 is recognition that the impairment caused by his service-connected disabilities, singularly or jointly, made it difficult to obtain and keep employment.  Nevertheless, the preponderance of the evidence does not reflect, or even suggest that, at any point prior to April 2005, the Veteran was unable to secure or maintain any form of employment, including a job that did not require physical duties, such as sedentary employment or any other employment that involved short periods of walking, standing, sitting or light work. 

On the contrary, given the Veteran's high school education, work history, and continued ability to perform at least sedentary or light work, the Board finds the Veteran was likely capable of performing the physical and mental acts required for some form of employment for the time period under consideration. 

Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, alone, prevented him from securing and maintaining substantially gainful employment prior to April 14, 2005, and, as such, his service-connected disabilities did not render him unemployable. 

Under these circumstances, the Board finds that the claim for a TDIU prior to April 14, 2005, for accrued benefits purposes, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert, supra.

ORDER

Entitlement to a TDIU prior to April 14, 2005, for accrued benefits purposes, is denied.  

REMAND

In her August 2015 substantive appeal (VA Form 9), the appellant requested that she be afforded a Board video-conference hearing before a Veterans Law Judge with respect to the issues of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318, service connection for cause of the Veteran's death, and entitlement to burial benefits.  Therefore, a remand is necessary in order to afford the appellant her requested Board video-conference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board video-conference hearing before a Veterans Law Judge.

The appellant need take no action until so informed but she has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


